Citation Nr: 0740703	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 through March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the disability at issue 
and assigned a 30 percent rating effective from October 3, 
2003.  An August 2005 Decision Review Officer (DRO) decision 
changed the effective date to December 14, 2001, because the 
veteran's notice of disagreement (NOD) filed on that date on 
another claim also had mentioned his intention to file a 
claim for PTSD. 

As noted, the veteran timely requested DRO review of this 
claim prior to Board adjudication.  38 C.F.R. 3.2600 (2007).  
DRO review was afforded the veteran, as documented in the 
September 2005 Statement of the Case (SOC).



FINDINGS OF FACT

1.  For the entire rating period beginning December 14, 2001, 
the veteran's PTSD has been manifested by social and 
occupational impairment with occasional decrease in work 
efficiency, though generally functioning satisfactorily, due 
to such symptoms as anxiety, chronic sleep impairment, 
depressed mood, and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  The preponderance of the evidence is against finding that 
there have been symptoms such as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, and impaired abstract thinking.


CONCLUSION OF LAW

For the entire rating period, beginning on December 14, 2001, 
the criteria for a disability rating of greater than 30 
percent are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In October 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The May 2004 rating decision and 
September 2005 SOC explained the basis for the RO's action 
and provided him with additional 60-day periods to submit 
more evidence.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The veteran has been provided the criteria for 
rating PTSD, and an opportunity to submit additional evidence 
and argument on the matter of the appropriate disability 
rating.  Since the claim for an increased rating is being 
denied, no effective date will be assigned, so that issue is 
moot.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4 (2007).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not necessarily give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of appropriateness of a "staged" rating 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the veteran's PTSD is currently evaluated as 
30 percent disabling, pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  DC 9411 provides, in 
pertinent part, for the following evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships; and

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

When the veteran was evaluated at the Vet Center in December 
2001 for PTSD he presented with disorganized thinking, 
including being unable to focus when feeling overwhelmed and 
stressed.  Evidence of depression included gaining 20 pounds 
in 10 months, sleep disturbance, and thoughts of suicide with 
no plan.  He had also recently lost his job.  He was 
diagnosed with PTSD, chronic-severe.  The examiner noted that 
the veteran developed PTSD symptoms during his tour in 
Vietnam and that he suffered from intrusive memories, 
flashbacks, startle response, sleeplessness, poor 
concentration, and excessive anger.

At a June 2001 counseling session at the Vet Center the 
veteran reported being cut off from his emotions.  In 
addition, he said he felt anger but could not pinpoint what 
he was angry about.  At another session later in June 2001 
the veteran described how his anger caused him to walk off of 
his last job.  In July 2001 the examiner noted that the 
veteran had homicidal thoughts and feelings when enraged, and 
in October 2001 the counselor opined that the PTSD symptoms 
were pronounced, due to school and financial stressors.  The 
following month the veteran listed explosive rage, mistrust 
of government, isolation, paranoia, and flashbacks as PTSD 
symptoms that he consistently suffered from as a result of 
his service in Vietnam.  His counselor felt that the veteran 
was beginning to understand his symptoms and was coping 
better with them as they came up.  The veteran did not 
continue his therapy sessions after December 2001.

The veteran had a VA examination in October 2003, at which he 
described the fear and horror he felt when he was wounded and 
witnessed others from his unit get killed in Vietnam.  He 
said that he was bothered by upsetting thoughts and memories 
as a result of this and had distressing dreams about once a 
week.  J.E., Ph.D., the psychologist who examined the 
veteran, opined that his symptoms of recurrent thoughts, 
memories, distressing dreams, and emotional distress were all 
of the mild level of severity.  He noted that the veteran 
avoided talking about his Vietnam experiences and stayed away 
from places and situations that reminded him of it.  He said 
that he had mild emotional detachment from others, mild 
emotional constriction, difficulty falling asleep two to 
three nights a week, vigilence about his surroundings, and 
startle to some loud noises such as fireworks.  The veteran 
said he felt mildly depressed about to having "nothing to 
do."

Dr. E found upon examination that the veteran was oriented to 
time, place, and person, had clear, fluent, and concrete 
speech, and spoke at a normal rate.  She also noted that the 
veteran had a euthymic mood, stable and appropriate affect, 
coherent and goal-directed thought process, no evidence of 
abnormal perceptions or psychotic thought process, intact 
social judgment and capacity for insight, normal memory, and 
no suicidal ideation.  Dr. E also felt that a review of the 
veteran's social and work history showed minimal impairment 
secondary to his PTSD symptoms given his good relationship 
with his family and consistent employment.  She noted that 
the veteran's complaints of mild depression and reported 
psychological distress were partly related to undergoing 
uncertainty from career change and other life stressors 
including his 2002 heart attack.  Overall her diagnosis was 
PTSD, very mild, with a GAF score of 75 based on PTSD.


Reviewing the record, the Board finds that the veteran's PTSD 
was manifested by the following symptoms of the 30 percent 
evaluation: depressed mood, suspiciousness, and chronic sleep 
impairment.

In finding that the veteran does not have the symptoms 
associated with a 50 percent evaluation, the Board notes that 
the evidence does not show that he has had flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; and impaired abstract thinking.  At his VA 
examination the veteran described losing a job after he 
pushed and yelled at an intoxicated foreman who had nearly 
injured him while operating heavy equipment.  However, Dr. E 
noted that the veteran had been consistently and stably 
employed, and had a good relationship with his family.

While the record shows that the veteran suffers from symptoms 
of PTSD such as sleep impairment, depressed mood, startle 
response, excessive anger, occasional difficulties 
maintaining work relationships, and flashbacks, these 
symptoms are already contemplated in the 30 percent 
evaluation currently in effect.

Thus, based upon these facts as supported by the weight of 
both the medical record and the veteran's and his wife's 
statements, for the entire rating period in issue, the 
veteran's PTSD more nearly approximates the rating criteria 
for a 30 percent evaluation than it does a 50 percent 
evaluation, the next higher, under DC 9411.  The Board has 
duly considered staged ratings, but finds the 30 percent 
rating assigned appropriate for the entire rating period.

Accordingly, the preponderance of the evidence is against the 
claim for a higher initial evaluation for PTSD than the 30 
percent assigned, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.  




ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
at any time since December 14, 2001, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


